IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-83,505-01


                         IN RE ANTHONY LEROY PIERCE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 267685 IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He contends, among other things, that he filed four motions1 relating to

his conviction in the 208th District Court of Harris County, and that the District Clerk has not filed

the motions.

       In these circumstances, additional facts are needed. The Respondent, the District Clerk of

Harris County, is ordered to file a response, addressing whether they received any of these motions


       1
        “Petitioner’s original Motion to Place Him on Community Supervision; Nunc Pro Tunc;
Motion to Correct the Misapplication of the Legislatured law Petitioner’s Case Falls Under; and
Motion to Preserve Any An All Forensic Evidence in Petitioner’s Cause Number . . .”
                                                                                                   2

from Relator and, if so, stating whether they were filed. If the motions were received and filed, the

District Clerk’s response shall include proof establishing the date of filing. If the motions were

received but not filed, the District Clerk shall detail its rationale for not filing the motion.

        This motion for leave to file a writ of mandamus shall be held in abeyance until the

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.




Filed: July 29, 2015
Do not publish